Citation Nr: 0705194	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-21 954	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for arteriosclerotic heart disease with angina.

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for hypertension.

Entitlement to service connection for pleural changes or 
fibrosis, claimed as secondary to asbestosis exposure.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Entitlement to service connection for pleurisy.

Entitlement to service connection for residuals of a left 
spontaneous pneumothorax.

Entitlement to a total disability rating based upon 
individual unemployability.

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951 with subsequent periods of active duty for 
training.

In a November 2004 decision by the Board of Veterans' Appeals 
(Board), the Board found that no new and material evidence 
had been submitted to reopen previously-denied claims for 
entitlement to service connection for arteriosclerotic heart 
disease with angina and hypertension.  In the same decision, 
the Board denied service connection for pleural changes or 
fibrosis on the merits and remanded claims for entitlement to 
service connection for bilateral hearing loss, tinnitus, 
pleurisy, residuals of a left spontaneous pneumothorax, and 
entitlement to a total disability rating based upon 
individual unemployability.  

The veteran appealed the finally-denied claims to the Court 
of Appeals for Veterans Claims (Court).  In a March 2006 
order, the Court granted a joint motion for remand filed by 
both parties, thereby transferring jurisdiction over these 
three claims back to the Board.

FINDING OF FACT

The veteran died on May [redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On December 19, 2006, the veteran's attorney notified the 
Board of the veteran's death on May [redacted], 2006.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore this appeal 
on the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the various issues dismissed in 
this appeal or as to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106. 


ORDER

The veteran's appeal is dismissed.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


